DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 4-9, 12-16, & 19-22 of U.S. Application No. 16/661280 filed on 02/10/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed02/10/2022. Claims 1, 4-5, 9, 12-13, 16 & 19 are presently amended. Claims 2-3, 10-11, & 17-18 are cancelled and Claims 21-22 are newly added. Claims 1, 4-9, 12-16, & 19-22 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Applicant argues on page 8 of the Remarks, “However, even assuming, arguendo, that the claims are directed to an abstract idea, Applicant submits that the claims are integrated into a practical application which renders the claimed subject matter patent-eligible”. Applicant also argues “Applicant submits that the amended independent claims meaningfully limits the subject matter of amended independent claims to a practical application that is subject-matter eligible. As such, the amended independent claims are directed to patent-eligible subject matter. The dependent claims also are directed to patent-eligible subject matter at least for their respective dependence from Applicant’s amended and new independent claims, and because they may recite additional eligible subject matter.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Per the MPEP 2106.05(f) Mere Instructions To Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the processors, the augmented reality heads-up display, and sensors are applying instructions in order to reach the end result of displaying on a windshield. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). As for the BASCOM court case, the fact patterns are not the same. The BASCOM court case talked about filtering content on the Internet that overcome the disadvantages of prior art filtering systems, and the court found that to be a “technology based solution”. However, in regards to this application, the facts are not the same in regards to this idea. In conclusion, the 101 rejection is maintained provided the arguments above.
Applicant further argues on page 9 of the Remarks, “Even assuming arguendo that the claims were directed to an abstract idea, the claims nonetheless include an inventive concept that amounts to significantly more than any alleged abstract idea. Applicant respectfully submits that at least these recited elements of amended independent claim 1, for example, amount to significantly more than any alleged abstract idea.” Applicant further argues on page 10 of the Remarks, “Applicant submits that even if some claimed elements of amended independent claim 1 could be considered conventional computer components individually, amended independent claim 1 is, as Bascom, patent-eligible because of “the non-conventional and non-generic arrangement of known, conventional pieces.” Bascom Global Internet Svcs. V. AT&T Mobility, 827 F.3d 1341, 1350 (Fed. Cir. 2016). In particular, the claimed implementation of the recited computer components as in amended independent claims refer to an unconventional use of allegedly known technology that results in an improvement to a computer-based system.... As such, the amended independent claims are directed to patent-eligible subject matter. The dependent claims also are directed to patent-eligible subject matter at least for their respective dependence from Applicants amended and new independent claims.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. MPEP 2106.05(g) recites examples given by the courts as insignificant extra-solution activity, such as: “Obtaining information about transactions using the Internet to verify credit card transactions”, “Consulting and updating an activity log” and other examples. These examples are court decisions that were considered mere data gathering and further displaying the data which is similar to what the claim set describes. The claim set describes a display that adjusts color based on data gathering and the display further contains a control to show it on a windshield or a bigger screen in order for the user to see it. The application appears to have a generic computers for mere data gathering with insignificant extra solution activity with the end result being a projection of the data on a windshield. In conclusion, the 103 rejection is maintained provided the arguments above.

In regards to the previous rejection under 35 U.S.C. § 102: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2018/0341109A1  (“Lin”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a vehicle” in claim 21 is a term which renders the claim indefinite. The term “a vehicle” is not further defined by the claim and causes confusion based on the “the vehicle” already mentioned in claim 1. The claim is unclear if  “a vehicle” in claim 21 is a second vehicle that the first user enters, or if the recited “a vehicle” in claim 21 is the first vehicle and a second user enters the “said first vehicle” from claim 1 or if it a new second vehicle and a second user different from the first user enters the second vehicle. Examiner has interpreted “a vehicle” in claim 22 as a separate second vehicle and a second user as a new user that enters into a second vehicle. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 4-9, 12-16, & 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 9 & 16 recite, first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user, wherein the first day is received configured to capture data within an interior of the vehicle, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD)” language, “first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user” in the context of this claim encompasses the user giving information about his vision and what type of eyewear the user wears, and any deficiencies when entering a vehicle. 
The limitation of identifying a first object in a field of vision of the first user while the first user is situated in the vehicle, as drafted, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD)” language, “identifying a first object in a field of vision of the user while the user is situated in the vehicle” in the context of this claim encompasses the user detecting the sun when driving on the road. 
Likewise, generating based on the first type of eyewear worn by the first user, a first enhancement associated with the first object, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD)” language” language, “generating based on the first type of eyewear worn by the first user, a first enhancement associated with the first object” in the context of this claim encompasses the user adjusting their visor or putting on sunglasses/color blind glasses to help his vision with the user during riding. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, displaying the first enhancement of the vehicle, wherein the display is located between the first user and the first object is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD)” language, “displaying the first enhancement on a display device of the vehicle” in the context of this claim encompasses an augmented reality heads-up display to display a tint that matches the user sunglasses to help with sun glare. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method, device, system, and processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD)”. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD)”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4 & 12, wherein the first object is identified using a second sensor of the vehicle, wherein the second sensor is associated with capturing exterior data from an exterior of the vehicle, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first object is identified using a second sensor of the vehicle, wherein the second sensor is associated with capturing exterior data from an exterior of the vehicle” in the context of this claim encompasses a second detector to detect a sun and how strong a glare is coming from the sun. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5, 13, & 19, calibrating the augmented reality (AR) heads-up display (HUD) based on the first data and the first object, is a device, process, & system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “calibrating the augmented reality (AR) heads-up display (HUD) based on the first data and the first object” in the context of this claim encompasses a display adjusting based on the impairment and the object that is detected to set up for a tint display. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 6, 14, & 20, wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators” in the context of this claim encompasses a user utilizing their phone to indicate how sunny it will be before entering a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 7, & 15, wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators” in the context of this claim encompasses a user using sunglasses or a sun visor to adjust a brightness/luminosity of the sun glare. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 8, wherein the user profile is shared between vehicles, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the user profile is shared between vehicles” in the context of this claim encompasses a user having sunglasses in each vehicle they use in order to compensate for a sun glare whenever the user uses a different vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 21, receiving, second data with a second user of a vehicle, wherein the second data indicates a second type of eyewear worn by the second user, identifying a second object in a field of vision of the second user while the second user is situated in the vehicle, and generating, based on the second type of eyewear worn by the second user, a second enhancement associated with the second object, wherein the second enhancement is a different enhancement than the first enhancement, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving, second data with a second user of a vehicle, wherein the second data indicates a second type of eyewear worn by the second user, identifying a second object in a field of vision of the second user while the second user is situated in the vehicle, and generating, based on the second type of eyewear worn by the second user, a second enhancement associated with the second object, wherein the second enhancement is a different enhancement than the first enhancement” in the context of this claim encompasses a user taking data regarding eyewear and the vision deficiency a user has and uses their glasses to help drive. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 22, wherein generating the first enhancement is based on information regarding the eyewear that is stored, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein generating the first enhancement is based on information regarding the eyewear that is stored” in the context of this claim encompasses a user already containing different types of glasses in a vehicle for a driver to use depending on their vision deficiency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 12-14, 16, & 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0095729A1 (“Dai”), further in view of US 2018/0341109A1  (“Lin”).
As per claim 1 Dai discloses
A method comprising:
receiving, by a processor, first data associated with a first user of a vehicle (see at least Dai, para. [0105]: The color blind driver 103 is a driver of the vehicle 123 described above with reference to FIG. 1A. The color blind driver 103 provides the color blindness data 189 to the AR system 199 prior to operating the vehicle. Later, as the vehicle is being operated, the AR system 199 receives GPS data 185 and environment data 186 as inputs.), 
wherein the first data is received from a first sensor of the vehicle configured to capture data within an interior of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];); 
identifying a first object in a field of vision of the first user while the first user is situated in the vehicle (see at least Dai, para. [0065]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123.); 
generating, a first enhancement associated with the first object (see at least Dai, para. [0107]: to cause the onboard vehicle computer to analyze the images included in the environment data 186 to identify illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189. In this way, the AR system 199 identifies objects to highlight for the color blind driver 103.); and 
displaying the first enhancement on an augmented reality (AR) heads-up display (HUD) of the vehicle, wherein the AR HUD is located between the first user and the first object (see at least Dai, para. [0083]: In some embodiments, the AR viewing device 198 is a 3D-HUD. An example of the 3D-HUD is depicted in FIG. 5. For example, a driver of the vehicle 123 may view the 3D-HUD and the 3D-HUD may display one or more virtual overlays such as those depicted in FIGS. 4A-4E. & para. [0108]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by an onboard vehicle computer of the vehicle (e.g., the processor 125 or a processor of some onboard unit of the vehicle), to cause the onboard vehicle computer to generate and output highlight data 160 based on the analysis described in the preceding paragraph. The highlight data 160 is digital data that describes the illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189 and where identified by the AR system 199. The highlight data 160 describes the color of each illuminated traffic light and brake light identified by the AR system 199.).
However Dai does not explicitly disclose
receiving, by a processor, first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user
generating, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object.
Lin teaches
receiving, by a processor, first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user (see at least Lin, para. [0052]: Or as explained above in FIG. 2, the detection of the viewer's eyewear may automatically be performed, and as such, the systems described above ( for example, in FIGS. 6 - 8) are instigated. Thus, the content 930 becomes visible again .);
generating, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object (see at least Lin, para. [0032-0034]: Disclosed herein are methods, systems, and HUD implementations that allow a HUD to be viewable via multiple polarization states. By employing the concepts disclosed herein, the implementer of these systems may achieve a HUD that is more advantageous in that it allows viewers wearing different eyewear to view the content. Further, valuable information may thus be provided on the HUD, thereby allowing a more efficient manner of employing available space to convey information to a viewer....In FIG. 2, an intermediary device 210 is provided. Various examples of implementations of the intermediary device 210 are described in FIGS. 6-8. The intermediary device 210 is configured to translate the image projected from the projection unit 110 into a desired polarization. & para. [0052]: Or as explained above in FIG. 2, the detection of the viewer's eyewear may automatically be performed, and as such, the systems described above (for example, in FIGS. 6-8) are instigated. Thus, the content 930 becomes visible again.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of receiving, by a processor, first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user, generating, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object of Lin in order to achieve a HUD that is more advantageous in that it allows viewers wearing different eyewear to view the content (see at least Lin, para. [0032]).

As per claim 4 Dai discloses
wherein the first object is identified using a second sensor of the vehicle, wherein the second sensor is associated with capturing exterior data from an exterior of the vehicle (see at least Dai, para. [0065-0066]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123...the environment data 186 describes one or more points of interest. A point of interest is an object within the driving environment of the vehicle 123 which is illuminated and of a color which is affected by the specific type and degree of color blindness of the driver of the vehicle 123.).

As per claim 5 Dai discloses
further comprising calibrating the augmented reality (AR) heads-up display (HUD) based on the data and the first object (see at least Dai, para. [0066]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 (as well as other inputs such as the GPS data 185 and the light data structure 184) to identify one or more points of interest in the current driving environment for the vehicle 123. The AR system 199 may repeat this analysis at regular intervals over time so that the identified points of interest are regularly updated.).

As per claim 6 Dai discloses
wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators (see at least Dai, para. [0151]: Referring to FIG. 4C. The environment data 186 indicates that the red light 415 is illuminated. Optionally, a DSRC message transmitted by the vertically oriented traffic light 499 indicates that the red light 415 is illuminated. The context data 163 describes what action the driver of the vehicle 123 should take, i.e., they should stop. Accordingly, the AR system 199 generates graphical data 187 that causes the AR viewing device 198 to depict an AR overlay 403 for the red light 415 which depicts the word “STOP, " or some other variant for spelling this word to describe this action.).

As per claim 9 Dai discloses
A device comprising:
a processor (see at least Dai, para. [0021]: One general aspect includes a computer program product including a non-transitory memory of an onboard vehicle computer system of a vehicle storing computer executable code that, when executed by the onboard vehicle computer system,); and
a memory for storing instructions, the processor is configured to execute the instructions to (see at least Dai, para. [0021]: One general aspect includes a computer program product including a non-transitory memory of an onboard vehicle computer system of a vehicle storing computer executable code that, when executed by the onboard vehicle computer system,):
receive first data associated with a user of a vehicle, (see at least Dai, para. [0105]: The color blind driver 103 is a driver of the vehicle 123 described above with reference to FIG. 1A. The color blind driver 103 provides the color blindness data 189 to the AR system 199 prior to operating the vehicle. Later, as the vehicle is being operated, the AR system 199 receives GPS data 185 and environment data 186 as inputs.); 
	wherein the first data is received from a first sensor of the vehicle configured to capture data within an interior of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];);
identify a first object in a field of vision of the first user while the user is situated in the vehicle (see at least Dai, para. [0065]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123.); 
generate, a first enhancement to the first object based on the data (see at least Dai, para. [0107]: to cause the onboard vehicle computer to analyze the images included in the environment data 186 to identify illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189. In this way, the AR system 199 identifies objects to highlight for the color blind driver 103.); and 
display the first enhancement on an augmented reality (AR) heads-up display (HUD), wherein the AR HUD is located between the first user and the first object (see at least Dai, para. [0083]: In some embodiments, the AR viewing device 198 is a 3D-HUD. An example of the 3D-HUD is depicted in FIG. 5. For example, a driver of the vehicle 123 may view the 3D-HUD and the 3D-HUD may display one or more virtual overlays such as those depicted in FIGS. 4A-4E. &  para. [0108]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by an onboard vehicle computer of the vehicle (e.g., the processor 125 or a processor of some onboard unit of the vehicle), to cause the onboard vehicle computer to generate and output highlight data 160 based on the analysis described in the preceding paragraph. The highlight data 160 is digital data that describes the illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189 and where identified by the AR system 199. The highlight data 160 describes the color of each illuminated traffic light and brake light identified by the AR system 199.).
However Dai does not explicitly disclose
receive first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user,
generate, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object based on the data.
Lin teaches
receive first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user (see at least Lin, para. [0052]: Or as explained above in FIG . 2 , the detection of the viewer ' s eyewear may automatically be performed , and as such , the systems described above ( for example , in FIGS . 6 - 8 ) are instigated . Thus , the content 930 becomes visible again .);
generate, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object based on the data (see at least Lin, para. [0032-0034]: Disclosed herein are methods, systems, and HUD implementations that allow a HUD to be viewable via multiple polarization states. By employing the concepts disclosed herein, the implementer of these systems may achieve a HUD that is more advantageous in that it allows viewers wearing different eyewear to view the content. Further, valuable information may thus be provided on the HUD, thereby allowing a more efficient manner of employing available space to convey information to a viewer....In FIG. 2, an intermediary device 210 is provided. Various examples of implementations of the intermediary device 210 are described in FIGS. 6-8. The intermediary device 210 is configured to translate the image projected from the projection unit 110 into a desired polarization. & para. [0052]: Or as explained above in FIG . 2 , the detection of the viewer ' s eyewear may automatically be performed , and as such , the systems described above ( for example , in FIGS . 6 - 8 ) are instigated . Thus , the content 930 becomes visible again .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of receive first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user, generate, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object based on the data of Lin in order to achieve a HUD that is more advantageous in that it allows viewers wearing different eyewear to view the content (see at least Lin, para. [0032]).

As per claim 12 Dai discloses
wherein the first object is identified using a second sensor of the vehicle, wherein the second sensor is associated with capturing exterior data from an exterior of the vehicle (see at least Dai, para. [0065-0066]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123...the environment data 186 describes one or more points of interest. A point of interest is an object within the driving environment of the vehicle 123 which is illuminated and of a color which is affected by the specific type and degree of color blindness of the driver of the vehicle 123.).

As per claim 13 Dai discloses
wherein the processor is further configured to calibrate the augmented reality (AR) heads-up display (HUD) based on the first data and the first object (see at least Dai, para. [0066]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 (as well as other inputs such as the GPS data 185 and the light data structure 184) to identify one or more points of interest in the current driving environment for the vehicle 123. The AR system 199 may repeat this analysis at regular intervals over time so that the identified points of interest are regularly updated.).

As per claim 14 Dai discloses
wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators (see at least Dai, para. [0151]: Referring to FIG. 4C. The environment data 186 indicates that the red light 415 is illuminated. Optionally, a DSRC message transmitted by the vertically oriented traffic light 499 indicates that the red light 415 is illuminated. The context data 163 describes what action the driver of the vehicle 123 should take, i.e., they should stop. Accordingly, the AR system 199 generates graphical data 187 that causes the AR viewing device 198 to depict an AR overlay 403 for the red light 415 which depicts the word “STOP, " or some other variant for spelling this word to describe this action.).

As per claim 16 Dai discloses
A system comprising:
a sensor assembly having a first sensor for driver identification and a second sensor for object identification (see at least Dai, para. [0065-0066]: In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123...the environment data 186 describes one or more points of interest. A point of interest is an object within the driving environment of the vehicle 123 which is illuminated and of a color which is affected by the specific type and degree of color blindness of the driver of the vehicle 123 & para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];),
the sensor assembly being configured to:
receive first data associated with a first user of a vehicle(see at least Dai, para. [0105]: The color blind driver 103 is a driver of the vehicle 123 described above with reference to FIG. 1A. The color blind driver 103 provides the color blindness data 189 to the AR system 199 prior to operating the vehicle. Later, as the vehicle is being operated, the AR system 199 receives GPS data 185 and environment data 186 as inputs.), 
wherein the first data is received from a first sensor of the vehicle configured to capture data within an interior of the vehicle (see at least Dai, para. [0068-0069]: For example, the sensor set 170 includes one or more internal cameras which track the head orientation of the driver of the vehicle 123 and the head position data 188 describes the measurements of these sensors. In some embodiments, the AR viewing device 198 includes one or more accelerometers which track the orientation of the driver's head. The color blind driver either provides this information directly to the AR system 199 or takes a test provided by the AR system 199 which is configured to determine which colors the driver cannot see sufficiently well. The color blind driver either provides this information, or takes this test, via an input system of the vehicle 123. Suitable input systems include, for example, one or more of the following: (1) a head unit of the vehicle 123; (2) an infotainment system of the vehicle 123; (3) a touchscreen of the vehicle 123, e.g., an element of the head unit, infotainment system or some other OBU of the vehicle 123];); and
identify a first object in a field of vision of the user while the user is situated in the vehicle (see at least Dai, para. [0065]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123.); 
a controller assembly having a processor and memory, the processor being configured to execute instructions stored in the memory to (see at least Dai, para. [0059]: The processor 125 includes an arithmetic logic unit, a microprocessor, a general-purpose controller, or some other processor array to perform computations and provide electronic display signals to a display device.):
generate, first enhancement to the first object based on the data (see at least Dai, para. [0107]: to cause the onboard vehicle computer to analyze the images included in the environment data 186 to identify illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189. In this way, the AR system 199 identifies objects to highlight for the color blind driver 103.); and 
display the first enhancement on an augmented reality (AR) heads-up display (HUD) of the vehicle, wherein the AR HUD is located between the first user and the first object (see at least Dai, para. [0083]: In some embodiments, the AR viewing device 198 is a 3D-HUD. An example of the 3D-HUD is depicted in FIG. 5. For example, a driver of the vehicle 123 may view the 3D-HUD and the 3D-HUD may display one or more virtual overlays such as those depicted in FIGS. 4A-4E. & para. [0108]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by an onboard vehicle computer of the vehicle (e.g., the processor 125 or a processor of some onboard unit of the vehicle), to cause the onboard vehicle computer to generate and output highlight data 160 based on the analysis described in the preceding paragraph. The highlight data 160 is digital data that describes the illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189 and where identified by the AR system 199. The highlight data 160 describes the color of each illuminated traffic light and brake light identified by the AR system 199.).
However Dai does not explicitly disclose
receive first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user,
generate, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object based on the data.
Lin teaches
receive first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user (see at least Lin, para. [0052]: Or as explained above in FIG. 2, the detection of the viewer's eyewear may automatically be performed, and as such, the systems described above ( for example, in FIGS. 6 - 8) are instigated. Thus, the content 930 becomes visible again .);
generate, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object based on the data (see at least Lin, para. [0032-0034]: Disclosed herein are methods, systems, and HUD implementations that allow a HUD to be viewable via multiple polarization states. By employing the concepts disclosed herein, the implementer of these systems may achieve a HUD that is more advantageous in that it allows viewers wearing different eyewear to view the content. Further, valuable information may thus be provided on the HUD, thereby allowing a more efficient manner of employing available space to convey information to a viewer....In FIG. 2, an intermediary device 210 is provided. Various examples of implementations of the intermediary device 210 are described in FIGS. 6-8. The intermediary device 210 is configured to translate the image projected from the projection unit 110 into a desired polarization. & para. [0052]: Or as explained above in FIG. 2, the detection of the viewer's eyewear may automatically be performed, and as such, the systems described above (for example, in FIGS. 6-8) are instigated. Thus, the content 930 becomes visible again.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of receive first data associated with a first user of a vehicle, wherein the first data indicates a first type of eyewear worn by the first user, generate, based on the first type of eyewear worn by the first user, a first enhancement associated with the first object based on the data of Lin in order to achieve a HUD that is more advantageous in that it allows viewers wearing different eyewear to view the content (see at least Lin, para. [0032]).

As per claim 19 Dai discloses
further comprising the instructions to calibrate the augmented reality (AR) heads-up display (HUD) based on the received data and the first object (see at least Dai, para. [0066]: In some embodiments, the AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 (as well as other inputs such as the GPS data 185 and the light data structure 184) to identify one or more points of interest in the current driving environment for the vehicle 123. The AR system 199 may repeat this analysis at regular intervals over time so that the identified points of interest are regularly updated.).

As per claim 20 Dai discloses
wherein the first enhancement include color compensation, visual indicators, audible indicators, or physical indicators (see at least Dai, para. [0151]: Referring to FIG. 4C. The environment data 186 indicates that the red light 415 is illuminated. Optionally, a DSRC message transmitted by the vertically oriented traffic light 499 indicates that the red light 415 is illuminated. The context data 163 describes what action the driver of the vehicle 123 should take, i.e., they should stop. Accordingly, the AR system 199 generates graphical data 187 that causes the AR viewing device 198 to depict an AR overlay 403 for the red light 415 which depicts the word “STOP, " or some other variant for spelling this word to describe this action.).

As per claim 22 Dai does not explicitly disclose
wherein generating the first enhancement is based on information regarding the eyewear that is stored in a database.
Lin teaches
wherein generating the first enhancement is based on information regarding the eyewear that is stored in a database (see at least Lin, para. [0013]: a data store comprising a non-transitory computer readable medium storing a program of instructions for the providing the microprocessor that executes the program of instructions, the instruction including the following steps, receiving a command to change polarization; in response to the command, instigating a change of polarization of an intermediary device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of wherein generating the first enhancement is based on information regarding the eyewear that is stored in a database of Lin in order to achieve a HUD that is more advantageous in that it allows viewers wearing different eyewear to view the content (see at least Lin, para. [0032]).

Claims 7, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, in view of Lin, further in view of US 20120293660A1 (“Murakami”).
As per claim 7 Dai does not explicitly disclose
wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity.
Murakami teaches
wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity (see at least Murakami, para. [0152]: In step S6003, the image adjustment unit 15 corrects the saturation between the objects in the synthetic image G1 or G2 received from the control unit 11. The saturation correction is, for example, to adjust the intensity of the color of the object depending on the perspective. Then, the processing proceeds to step S7000 in FIG. 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity of Murakami in order to prevent the user from having discomfort (see at least Liu, para. [0027]).

As per claim 15 Dai does not explicitly disclose
wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity.
Murakami teaches
wherein applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity (see at least Murakami, para. [0152]: In step S6003, the image adjustment unit 15 corrects the saturation between the objects in the synthetic image G1 or G2 received from the control unit 11. The saturation correction is, for example, to adjust the intensity of the color of the object depending on the perspective. Then, the processing proceeds to step S7000 in FIG. 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of applying the first enhancement comprises adjusting a color wavelength, a color saturation, or a color luminosity of Murakami in order to prevent the user from having discomfort (see at least Liu, para. [0027]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, in view of Lin, further in view of US 2018/0120561A1 (“Liu”).
As per claim 8 Dai does not explicitly disclose
wherein the user profile is shared between vehicles.
Liu teaches
wherein the user profile is shared between vehicles (see at least Liu, para. [0061]: The processor 52 may be any type of device that can process an electronic instruction, including a microprocessor, a micro controller, a main processor, a controller, a vehicle communication processor, and an application-specific integrated circuit (ASIC). The processor 52 can be a dedicated processor that is used only in the information communications unit 30 or that can be shared with another vehicle system. & para. [0070]: Data transmission is transferred to the server 82 and/or the database 84 by using the modem. The database 84 can store account information such as user identity authentication information, a vehicle identifier, a data profile (profile) record, a behavior pattern, and other related user information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of the user profile is shared between vehicles of Liu in order to help a driver comprehensively and clearly obtain a dynamic status of an environment within a line of sight, so that driving safety is improved (see at least Liu, para. [0005]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, in view of US 2020/0184199A1 (“Croxford”).
As per claim 21 Dai discloses
receiving, by the processor, second data associated with a second user of a vehicle, (see at least Dai, para. [0036]: Referring to FIG. 1A, depicted is an operating environment 100 for an AR system 199 of a vehicle 123 according to some embodiments. The operating environment 100 may include one or more of the vehicle 123 and a server 107. These elements may be communicatively coupled to one another via a network 105. Although one vehicle 123, one server 107 and one network 105 are depicted in FIG. 1A, in practice the operating environment 100 may include one or more vehicles 123, one or more servers 107 and one or more networks 105. & para. [0105]: The color blind driver 103 is a driver of the vehicle 123 described above with reference to FIG. 1A. The color blind driver 103 provides the color blindness data 189 to the AR system 199 prior to operating the vehicle. Later, as the vehicle is being operated, the AR system 199 receives GPS data 185 and environment data 186 as inputs.); 
identifying a second object in a field of vision of the second user while the second user is situated in the vehicle (see at least Dai, para. [0036]: Referring to FIG. 1A, depicted is an operating environment 100 for an AR system 199 of a vehicle 123 according to some embodiments. The operating environment 100 may include one or more of the vehicle 123 and a server 107. These elements may be communicatively coupled to one another via a network 105. Although one vehicle 123, one server 107 and one network 105 are depicted in FIG. 1A, in practice the operating environment 100 may include one or more vehicles 123, one or more servers 107 and one or more networks 105. & para. [0065]: The environment data 186 is digital data that describes the driving environment outside of the vehicle 123. In some embodiments, the environment data 186 describes the measurements of one or more external sensors of the sensor set 170. The AR system 199 includes code and routines that are operable, when executed by the processor 125, to cause the processor 125 to analyze the environment data 186 to identify whether the driving environment for the vehicle 123 includes a traffic light or a brake light for another vehicle traveling in front of the vehicle 123.); and
generate, a second enhancement associated with the second object, wherein the second enhancement is a different enhancement than the first enhancement (see at least Dai, para. [0036]: Referring to FIG. 1A, depicted is an operating environment 100 for an AR system 199 of a vehicle 123 according to some embodiments. The operating environment 100 may include one or more of the vehicle 123 and a server 107. These elements may be communicatively coupled to one another via a network 105. Although one vehicle 123, one server 107 and one network 105 are depicted in FIG. 1A, in practice the operating environment 100 may include one or more vehicles 123, one or more servers 107 and one or more networks 105. & para. [0107]: to cause the onboard vehicle computer to analyze the images included in the environment data 186 to identify illuminated traffic lights and brake lights which are one of the colors described by the color blindness data 189. In this way, the AR system 199 identifies objects to highlight for the color blind driver 103.).
However Dai does not explicitly disclose
wherein the second data indicates a second type of eyewear worn by the second user,
generating, based on the second type of eyewear worn by the second user, a second enhancement associated with the second object.
Croxford teaches
wherein the second data indicates a second type of eyewear worn by the second user (see at least Croxford, para. [0035]: In some examples, the eyewear detector 110 performs the eyewear detection operation. As such, the data representing the result of the eyewear detection operation may be generated by the eyewear detector 110. In such examples, the eyewear detector 110 includes image processing and/or object recognition functionality. In examples where the apparatus 100 comprises an image sensor, the image sensor may be configured to generate the image data representing the user, and output the image data to be processed by the eyewear detector 110.);
generating, based on the second type of eyewear worn by the second user, a second enhancement associated with the second object (see at least Croxford, para. [0038]: In an example, the predetermined type of eyewear comprises sunglasses, and the display parameter to be adjusted comprises an output luminance of the display device. The output luminance may be a measure of an amount of light that is emitted from the display device. The output luminance of the display device corresponds to a perceived level of brightness of the display device, as viewed by the user. As such, the apparatus 100 may be configured to adjust an output luminance of a display device based on detecting whether or not a user of the display device is wearing sunglasses. For example, when a user takes the display device outdoors on a sunny day and puts on a pair of sunglasses, the luminance of the display device may be adjusted based on the presence of the sunglasses, additionally or alternatively to the ambient light conditions. Adjusting the luminance based on the wearing of sunglasses increases a level of visual legibility and/or comfort for the user compared to a case in which the luminance is not adjusted, and/or reduces the likelihood of the user having to remove the sunglasses in order to readily see and/or read the displayed content.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to incorporate the teaching of wherein the second data indicates a second type of eyewear worn by the second user, generating, based on the second type of eyewear worn by the second user, a second enhancement associated with the second object of Croxford in order to optimize a perceived level of visual clarity or quality of displayed content, and/or a viewing experience (see at least Croxford, para. [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668